Citation Nr: 1036030	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-13 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
prior to August 18, 2009, for posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to a disability rating in excess of 70 percent 
effective August 18, 2009, for PTSD.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal was originally presented to the Board in July 2009, 
at which time it was remanded for additional development.  The 
required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

During the course of this appeal, the Veteran was granted an 
increased rating of 70 percent, effective August 18, 2009, for 
his PTSD.  The Board notes, however, that the United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, this matter remains in appellate status.  
Additionally, because the awarded increase was only made 
effective from August 18, 2009, the Board has recharacterized the 
issues on appeal, as noted on the first page of this decision.  


FINDINGS OF FACT

1.  Prior to August 18, 2009, the Veteran's PTSD was manifested 
by nightmares, a depressed mood, some social isolation, poor 
sleep, and low appetite and energy levels.  

2.  Commencing August 18, 2009, the Veteran's PTSD is manifested 
by recurrent thoughts of his traumatic experiences, heightened 
social isolation, nightmares, and hypervigilance.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess 
of 50 percent prior to August 18, 2009, for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to a disability rating in excess 
of 70 percent effective August 18, 2009, for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In July and October 2006, 
and July 2009 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claim on appeal.  Additionally, the July 2006 letter provided him 
with the general criteria for the assignment of an effective date 
and initial rating.  Id.  Furthermore, as a claim for an 
increased initial rating is a downstream issue from that of 
service connection, he bears the burden of demonstrating 
prejudice resulting from any defective VCAA notice.  See Goodwin 
v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was 
issued prior to the May 2007 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was overruled by the U.S. Court 
of Appeals for the Federal Circuit, and is no longer binding on 
the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examinations on several 
occasions, most recently in August 2009.  The Board notes that 
the most recent VA examination report contains sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and clinical features of the disability on 
appeal and is adequate for purposes of this appeal.  The Board is 
not aware of, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

II.  Increased rating-PTSD

The Veteran seeks an initial disability rating in excess of 50 
percent for PTSD prior to August 18, 2009, and in excess of 70 
percent thereafter.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  In order to evaluate the level 
of disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, 
however, the assignment of initial ratings is under 
consideration, the level of disability in all periods since the 
effective date of the grant of service connection must be taken 
into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, for PTSD, which 
provides a 50 percent rating where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

In evaluating psychiatric disorders, the Board is mindful that 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Upon receipt of his service connection claim, the Veteran was 
afforded a VA psychiatric examination in December 2006.  He 
reported serving as a combat medic during the Vietnam War, and 
was exposed to combat situations while treating wounded soldiers.  
He denied any past treatment for a psychiatric disability.  He 
had, however, recently begun receiving individual treatment for 
his psychiatric symptoms in 2005 at a local veterans' center.  
His reported symptoms included nightmares, poor sleep, a 
depressed mood, a heightened startle response, social isolation, 
irritability, anger, and excessive drinking.  He also reported 
recurring thoughts about things he witnessed in Vietnam.  He was 
currently employed as a card dealer at a local casino.  The 
Veteran was also currently married, and reported being divorced 
three times previously.  He had a daughter from his third 
marriage, and described his relationship with her as fair.  
Regarding his current marriage, he reported some marital strain 
secondary to his anger and irritation.  When he was not working, 
he spent most of his time at home alone, with few outside 
contacts.  He reported some outdoors activities, but mostly 
preferred to stay home.  He denied any suicide attempts or 
history of violence, but did report some suicidal thoughts.  He 
continued to drink up to 12 cans of beer per day.  Past and 
current use of marijuana was also reported.  

On objective examination, his appearance was clean, with 
unremarkable speech patterns.  Hand-wringing and restlessness 
were evident during the interview.  He was alert and fully-
oriented, and cooperated with the examiner.  His affect was 
constricted and his mood was anxious.  His attention was poor, as 
he was easily distracted.  His thought processes and content were 
within normal limits.  No delusions or hallucinations were 
present, and his judgment and intelligence were average.  Insight 
was also good.  His behavior was not inappropriate, and he denied 
obsessive or ritualistic behavior.  His impulse control was good, 
and he was able to perform all activities of daily living without 
difficulty.  His remote memory was mildly impaired, but his 
recent memory was intact.  The examiner found the Veteran to be 
competent to handle his personal finances.  A diagnosis of PTSD 
was confirmed, and a Global Assessment of Functioning (GAF) score 
of 50 was assigned.  The Global Assessment of Functioning is a 
scale reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  A GAF score of 50-41 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessive rituals, frequent 
shoplifting), or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
See American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  His PTSD 
symptoms were described as within the mild to moderate range, and 
the Veteran was employable.  

The Veteran was next afforded a VA psychiatric examination in 
April 2007.  Reported symptoms included nightmares, poor sleep, 
and a depressed mood.  He again reported some suicidal ideation, 
but no attempts.  Three previous arrests for driving under the 
influence and one for public drunkenness were also noted.  He was 
still married, and reported some friends at his workplace.  He 
remained employed as a casino card dealer.  He continued to use 
alcohol on a daily basis.  On objective examination, he was alert 
and fully-oriented, with a neat and clean appearance.  His 
psychomotor activity was unremarkable, and his speech was 
spontaneous, clear, and coherent.  His affect was normal and his 
mood was good.  No attention deficit was noted, and his thought 
processes and content were unremarkable.  He denied any delusions 
or hallucinations.  His judgment, intelligence, and insight were 
within normal limits.  The Veteran denied obsessive or 
ritualistic behavior, as well as homicidal thoughts.  Panic 
attacks following awakening from nightmares were also reported.  
Impulse control was normal, and the Veteran was able to maintain 
personal hygiene and perform the activities of daily living.  
Remote and recent memory were both mildly impaired.  PTSD was 
confirmed, and a GAF score of 64 was assigned.  A GAF of 61-70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (4th Ed.).  The examiner found the Veteran to 
be employable, and able to manage his personal finances.  

In October 2007, a letter was received from the Veteran's 
brother, who is also a retired psychologist.  He stated the 
Veteran definitely changed immediately following his return from 
Vietnam.  He stopped caring about his personal appearance and 
hygiene, and abused alcohol and drugs to excess.  The Veteran 
also began to experience flashbacks, and would dive for cover 
whenever he heard a loud noise.  The Veteran's brother concluded 
the Veteran had PTSD as a result of his traumatic experiences 
during military service, and remained profoundly affected by it 
for years after service.  

Most recently, the Veteran was afforded a VA psychiatric 
examination on August 18, 2009.  His reported symptoms included 
nightmares, poor sleep, a restricted affect, a depressed mood, 
poor concentration, and an exaggerated startle response.  He 
reported continuing to receive outpatient treatment at a local 
veterans' center for his PTSD.  His treatment consisted of 
individual therapy.  The Veteran was no longer working secondary 
to nerve pain in his leg.  He was reportedly laid off due to the 
economy.  His appetite and energy level remained low.  Suicidal 
thoughts, but no plan, were reported.  Daily alcohol and 
marijuana use was also reported.  He was no longer living with 
his wife, and reported only intermittent contact with her and his 
daughter.  Since moving, he was socially-isolated, without 
regular contact with any friends or acquaintances.  He denied any 
recent legal difficulties.  On objective examination he was neat 
and clean in appearance, and fully-oriented, with unremarkable 
speech and psychomotor activity.  He was cooperative with the 
examiner.  His mood was depressed and his affect was restricted.  
No attention deficit was noted, and his thought processes and 
content were unremarkable.  He denied any delusions or 
hallucinations.  His judgment, intelligence, and insight were 
average.  The Veteran denied obsessive, ritualistic, or 
inappropriate behavior.  He also denied panic attacks.  Recent 
memory was moderately impaired, and remote memory was mildly 
impaired.  Impulse control was good, and no episodes of violence 
were noted.  The Veteran was able to maintain his personal 
hygiene, and had no difficulties performing the activities of 
daily living.  He was also found competent to manage his personal 
finances.  A GAF score of 50 was assigned, and the Veteran's PTSD 
was noted to result in moderate impairment in occupational 
functioning and serious impairment in social functioning.  Total 
occupational impairment was not found by the examiner.  

The Veteran has also received outpatient treatment for his PTSD 
during the pendency of this appeal.  His reported symptoms have 
included nightmares, intrusive thoughts, social isolation, poor 
sleep, and emotional numbing.  He also reported some episodes of 
explosive anger toward his wife, but denied any physical abuse of 
her.  His GAF scores have ranged between 51-57.  In December 
2007, he described some difficulty at work dealing with 
Vietnamese co-workers and patrons at the casino at which he 
worked.  On examination on that date, he was alert, oriented, 
neat in appearance, and cooperative.  He displayed impaired 
memory, a flat affect, and fair judgment.  He also reported 
decrease appetite, sex drive, and energy level.  Suicidal, but 
not homicidal, thoughts were reported.  A recent increase in his 
anger and irritability was noted.  

As was noted above, the Veteran has been awarded an increased 
initial rating, to 70 percent, effective August 18, 2009.  As his 
award of service connection for PTSD was made effective June 28, 
2006, the Board will first consider entitlement to an increased 
initial rating, in excess of 50 percent, prior to August 18, 
2009.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against a disability rating 
in excess of 50 percent prior to August 18, 2009.  The evidence 
of record, including the December 2006 and April 2007 examination 
reports, does not indicate a higher rating of 70 percent is 
warranted for the time period in question.  Although the Veteran 
has reported some suicidal thoughts, he has denied such plans.  
He has also denied obsessional rituals which interfere with 
routine activities.  His speech is also not intermittently 
illogical, obscure, or irrelevant; at all times of record, he has 
been able to converse with others in a clear, coherent manner.  
Though he had some panic attacks and a depressed mood, he did not 
exhibit near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively, as all 
examiners of record have found him able to maintain his personal 
hygiene, finances, and household without assistance.  He also had 
not displayed impaired impulse control, such as unprovoked 
irritability with periods of violence.  VA examination reports 
and treatment records indicate he had been fully alert and 
oriented at all times of record, and he had been both employed 
and married during the pendency of this appeal.  Thus, the Board 
concludes an initial rating in excess of 50 percent prior to 
August 18, 2009, is not warranted.  

Considering next entitlement to a disability rating in excess of 
70 percent effective August 18, 2009, the Board also finds the 
preponderance of the evidence to be against the next higher 
rating of 100 percent.  The evidence of record does not indicate 
total occupational and social impairment due to the Veteran's 
PTSD, as would support a 100 percent.  The August 2009 VA 
examination report does not reflect gross impairment in thought 
processes or communication, as the Veteran's thought content and 
processes were within normal limits at that time, and he was able 
to communicate in a normal manner.  He has also denied persistent 
delusions or hallucinations, and has not displayed grossly 
inappropriate behavior.  Although he has reported some suicidal 
thoughts, he has denied any such plans, and has further denied 
any homicidal ideation, indicating he is not a persistent danger 
to himself or others.  At all times of record, he has displayed 
an ability to perform all activities of daily living, including 
maintenance of his personal hygiene, household, and finances.  He 
has also not displayed disorientation to time, place, or person, 
and has displayed only mild to moderate memory impairment.  
Overall, the preponderance of the evidence is against a 
disability rating in excess of 70 percent effective August 18, 
2009, for the Veteran's PTSD.  Furthermore, the Board concludes 
that, as the Veteran has displayed an essentially similar level 
of impairment since the initiation of this appeal, a staged 
rating in excess of that already awarded is not warranted for any 
period during the pendency of this appeal.  See Fenderson, 12 
Vet. App. at 119.  

III.  Extraschedular consideration

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately within the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board observes 
that the Veteran had worked until approximately 2008.  While he 
did cease employment recently, this was attributed to being laid 
off, and an unrelated physical disability.  Additionally, he has 
not required extensive or frequent hospitalization for his PTSD.  
No examiner has stated the Veteran's PTSD alone is the cause of 
any marked or total interference with employment; in fact, the 
most recent VA examination of record, dated in August 2009, 
concluded the Veteran's PTSD did not completely impair his 
ability to obtain or maintain employment.  In short, the rating 
criteria contemplate not only his symptoms but the severity of 
his service-connected PTSD.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of his PTSD.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the 
award of a disability rating in excess of 50 percent prior to 
August 18, 2009, for PTSD, and in excess of 70 percent 
thereafter.  As a preponderance of the evidence is against an 
increased rating, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  









(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 50 percent for PTSD prior to 
August 18, 2009, is denied.  

A disability rating in excess of 70 percent for PTSD effective 
August 18, 2009, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


